Citation Nr: 0946735	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  09-17 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service with the Army of the United 
States from August 1946 to March 1949.  He died in May 1989.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision by the 
VARO in Manila that denied entitlement to the benefit sought.  

Please note this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c); 
38 U.S.C.A. § 7107(a)(2).  


FINDINGS OF FACT

1.  The death certificate reflects that the Veteran many 
years after service in May 1989.  The immediate cause of 
death was listed as pneumonia.  This was not caused by any 
incident of service and is not shown to be related to the 
Veteran's active service.  

2.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

3.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was any service-
connected disability etiologically related to the cause of 
the veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist claimants 
in substantiating claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5003, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and any medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with the provisions of 38 C.F.R. § 3.159(b)(1).  

In various letters dated in 2008 and 2009, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim including what part of 
the evidence she was to provide and what VA would attempt to 
obtain for her.  The February 2009 letter informed her of all 
the evidence of record.  She was specifically told what the 
evidence had to show to support a claim for death benefits.  
This included being told that to support a claim for death 
benefits based on a disability that was not service 
connected, the evidence had to show an injury or disease 
incurred or aggravated during military service, or an event 
in service that caused an injury or disease; and a physical 
or mental disability that was either the principal or 
contributing cause of death; and a relationship between the 
disability associated with the cause of death and an injury, 
disease, or event in military service.  This complies with 
the notice requirements set forth in Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

The statutes and regulations require that VA make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a Federal department 
or agency; (2) obtaining records in the custody of a Federal 
department or agency; (3) obtaining service medical records 
or other records related to active duty and VA or VA 
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The record does not contain the Veteran's service treatment 
records.  The National Personnel Records Center in Saint 
Louis has reported that the treatment records may have been 
destroyed in the fire that occurred at that facility in 1973.  
Additional efforts were made to secure the Veteran's service 
treatment records.  However, in January 2009, VA issued a 
formal finding indicating that despite all efforts to secure 
the Veteran's service treatment records, no records were 
available.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Based on the formal 
findings of unavailability, the Board finds that further 
attempts to secure the Veteran's service treatment records 
would be futile.  Further, the Board finds that VA is not 
obligated to obtain a medical opinion in this case because 
the evidence does not establish that the Veteran suffered an 
event, injury, or disease in service that caused, hastened, 
or substantially contributed to or combined to cause death.  
38 C.F.R. § 3.159(c)(4).  

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.  




Pertinent Laws and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 1310; 38 C.F.R. §§ 3.303, 3.312.  
In essence, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate ongoing cause or it 
must be etiologically related thereto.  For a service-
connected disability to be a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; See also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary of VA, when there is an 
approximate balance of positive and negative evidence 
regarding an issue material to a determination of the matter, 
the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.312.  The benefit of the 
doubt rule is not for application where the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

As noted above, the Veteran's service treatment records were 
lost in the July 1973 fire at the National Personnel Records 
Center in Saint Louis and are not available for review.  

The pertinent evidence of record includes a March 2008 
statement from a private physician who stated the Veteran 
sought medical consultation at his clinic in May 1989.  The 
physician stated that based on the Veteran's medical records, 
he was treated for acute respiratory infection, "probably 
pneumonia."  

The death certificate itself reflects that the Veteran died 
in May 1989 at the age of 67.  He died at his residence.  The 
immediate cause of death was listed as pneumonia.  The 
interval between onset and death was not indicated.  

Additional evidence of record includes a May 2008 
communication from the operations manager at a skin disease 
and medical clinic.  The individual stated that she was the 
daughter of a physician who passed away in 1998.  She 
indicated there were no copies or original records pertaining 
to the Veteran on file.  She stated she was not able to 
acquire a letter from her father "since he is no longer with 
us."  

As noted above, the record does not reflect a diagnosis of 
pneumonia until the late 1980's, a time many years after 
separation from active service.  A significant lapse in time 
between service and post service medical treatment may be 
considered as part of the analysis of his service connection 
claim and weighs against the claim.  Maxson v. Gober, 230 F. 
3d 1330 (Fed. Cir. 2000).  There is no competent medical 
opinion of record relating the pneumonia to the Veteran's 
active service.  The appellant has not submitted any medical 
evidence to support her assertions.  

The appellant has asserted that her husband's death was a 
result of his service.  The decision review officer, in the 
Statement of the Case dated March 2009, indicated that a list 
of registered physicians from the Professional Regulations 
Commission was checked and it was noted that a physician who 
the appellant indicated treated her husband in 1948 did not 
even become a licensed physician until 1954.  In her 
substantive appeal, the appellant indicated that she may have 
been in error on the actual dates of treatment but that she 
was sure the physician was a licensed doctor when he treated 
her husband.  

Give the absence of competent medical evidence linking the 
Veteran's death to his active service, the Board finds that 
the Veteran's active service is not the principal or a 
contributory cause of the Veteran's death.  In the absence of 
competent medical 

evidence relating the Veteran's cause of death to service, 
the claim must be denied.  Accordingly, the Board concludes 
that the Veteran's death was not due to a service-connected 
disability or to his active service.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, as there is a preponderance of 
evidence against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


